 



Exhibit 10.1

Description of Cadence Director Healthcare Benefits

     Cadence Design Systems, Inc. (“Cadence”) provides health care and
prescription drug insurance coverage for active non-employee directors and
eligible retired directors and their dependents (the “Plan”). Dental and vision
insurance coverage are not provided under the Plan. All non-employee directors
are eligible for the Plan during their term of service on the Board of
Directors. Retired employee and non-employee directors are eligible for the Plan
for a term not to exceed the duration of their term of service on the Board of
Directors. Under the Plan, Cadence reimburses 100% of the insurance premium for
participants and their dependents up to a maximum of $15,000 per year, which
maximum amount may be adjusted for future changes in health care costs. In
addition, the benefits under the Plan are fully taxable to the participants and
Cadence will not defray any such taxes. The Plan replaces the healthcare plan
for non-employee directors adopted by the Board of Directors in October 2002.

